IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN T. JUSKOWICH AND NANCY                 : No. 59 WM 2017
ALBANESE,                                   :
                                            :
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
WASHINGTON TOWNSHIP ZONING                  :
HEARING BOARD, GREENE COUNTY,               :
PENNSYLVANIA,                               :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the Motion to Permit Appeal Nunc

Pro Tunc, treated as a Petition for Leave to File Petition for Allowance of Appeal Nunc

Pro Tunc, is DENIED.